     Case 3:20-cv-00405-JAH-DEB Document 6 Filed 06/29/20 PageID.70 Page 1 of 2



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   IN RE TRANSFER OF CASES FROM                    TRANSFER ORDER
     MAGISTRATE JUDGE JILL L.
14
     BURKHARDT TO MAGISTRATE
15   JUDGE DANIEL E. BUTCHER
16
17
18         IT IS HEREBY ORDERED that the following cases are transferred from the
19   calendar of the Honorable Jill L. Burkhardt, to the calendar of the Honorable
20   Daniel E. Butcher, for all further proceedings. All settlement conference dates set before
21   Judge Burkhardt, if any, shall be transferred to the calendar of Judge Butcher. All other
22   dates and deadlines, if any, remain unchanged.
23         1.    20-cv-00728-AJB-JLB, Alcala v. Saul
24         2.    20-cv-00405-JAH-JLB, Warren v. Parsons, et al.
25         3.    20-cv-00909-BAS-JLB, Shamoun v. People of the State of CA
26         4.    20-cv-01037-L-JLB, Ochoa, et al. v. San Diego County Credit Union, et al.
27         5.    19-cv-02313-BAS-JLB, Silva v. Ygrene Energy Fund, Inc., et al.
28         6.    18-cv-02162-AJB-JLB, Sivilli v. Wright Medical Technology, Inc., et al.


                                                 1
     Case 3:20-cv-00405-JAH-DEB Document 6 Filed 06/29/20 PageID.71 Page 2 of 2



1         7.    19-cv-01404-LAB-JLB, Kelley, et al. v. San Diego County Health and Human
2               Services Agency, et al.
3         8.    20-cv-01130-JLS-JLB, RMC Construction and Roofing, Inc. v. I.E. Pacific,
4               Inc., et al.
5    Dated: June 29, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
